--------------------------------------------------------------------------------

Exhibit 10.5
 
MARKETING AND RELATED SERVICES AGREEMENT




This Marketing and Related Services Agreement (“Marketing Agreement”), dated the
1st day of July, 2007, by and between Rosetta Resources Operating LP, a Delaware
limited partnership (successor by merger with Rosetta Resources California, LLC,
a Delaware limited liability Company, Rosetta Resources Texas LP, a Delaware
limited partnership, and Rosetta Resources Rockies, LLC, a Delaware limited
liability company) (“RROLP”) and Rosetta Resources Offshore, LLC, a Delaware
limited liability company (“RROLLC”), RROLP and RROLLC (collectively, “Rosetta”)
and Calpine Producer Services, L.P., a Texas limited partnership, hereinafter
called (“CPS”).  Rosetta and CPS are sometimes collectively referred to herein
as Parties, and individually as a Party.


WITNESSETH


WHEREAS, Rosetta desires to enter into a Marketing Agreement with an
experienced, skilled and qualified, full service marketing agent with front
office, mid-office and back office support and comprehensive report
generation.  The services (“Services”) desired by Rosetta are described in
greater detail in Article 1 below and the attached Schedules 1 through 11;


WHEREAS, CPS desires to provide the Services to Rosetta on the basis as set
forth herein;


WHEREAS, CPS is in the business of performing and providing the Services desired
by Rosetta and is in a position to make available such Services in an efficient,
competent, and professional manner for competitive, market-based fees and rates.


NOW THEREFORE, in consideration of the foregoing and of the covenants and
promises herein contained, IT IS AGREED by and between the Parties:


ARTICLE 1
SERVICES TO BE PERFORMED


This Marketing Agreement in its entirety, including the various documents
executed by the Parties pursuant to this Agreement are expressly subject to and
contingent upon approval, by entry of a signed order of the Bankruptcy Court in
accordance with that certain Partial Transfer and Release Agreement dated August
3, 2007.  Subject to the foregoing, from and after the Effective Date of this
Marketing Agreement, CPS shall, subject to the overall direction of the Rosetta
Authorized Representatives” (as this term is defined below), furnish for and on
behalf of Rosetta the Services in connection with certain of Rosetta’s owned or
controlled production of crude oil, condensate, natural gas or natural gas
liquids, as applicable, located in the continental United States and the Shelf
of the Gulf of Mexico, such owned or controlled production as set forth and
scheduled on Exhibit A, which may be modified, from time to time, by mutual
agreement in writing of the Rosetta designated personnel identified on Schedule
10 hereto or as may be designated or otherwise subsequently revised in writing
by any Rosetta officer (the “Rosetta Authorized Representative”) and the CPS
designated personnel identified on Schedule 10 hereto or as may be designated or
otherwise subsequently revised in writing by and CPS officer (the “CPS
Designated Representative”) (hereinafter, the “Rosetta Production”).

1

--------------------------------------------------------------------------------


 
The Services shall include, but not be limited to, the subject matters set forth
in the following Schedules:


Schedule 1 - Rosetta Production
Schedule 2 - Information Access
Schedule 3 - Meetings, Schedules and Reporting
Schedule 4 - Contract Preparation, Negotiation and Administration
Schedule 5 - Royalty Issues
Schedule 6 - Payment from Purchasers of Rosetta Production
Schedule 7 - Rosetta Working Interest Owners
Schedule 8 - Pricing and Credit Issues
Schedule 9 - Hourly Rate for Services Not Listed on Other Schedules
Schedule 10 - Authorized Representatives
    Schedule 11 – Transition Services


“Schedules 1 through 11” are attached and fully incorporated herein.  In the
event Rosetta and CPS agree in the future that CPS will perform additional
Services not identified in this Marketing Agreement or in an attached Schedule
hereto, additional Schedules will be added to this Marketing Agreement or
existing Schedules will be amended in order to identify and describe the new
Services to be performed for Rosetta by CPS.  Any additional Services which are
not included in the Schedules performed at the written request of the Rosetta
Authorized Representative will be charged at the hourly rate specified in
Schedule 9 or any other rate or fee as may be mutually agreed upon in writing by
the Parties and added to this Marketing Agreement by a signed written
amendment.  CPS agrees to perform the Services in a workmanlike manner with due
diligence and without undue delays or interruptions.  CPS further agrees that
the Services shall be performed in a commercially reasonable manner.  As an
independent contractor, CPS shall not have any fiduciary obligation to Rosetta
in connection with the services provided pursuant to this Marketing Agreement;
provided however, that CPS will faithfully comply with its obligations to
Rosetta under this Marketing Agreement.  CPS and Rosetta shall cooperate with
each other and assist each other to facilitate CPS’ performance of the
Services.  To this end, Rosetta agrees to timely furnish CPS with information
reasonably requested by CPS in writing that Rosetta may have that is pertinent
to the Services, but which CPS does not possess or have access to through
Rosetta systems.


ARTICLE 2
TERM


This Marketing Agreement shall be effective on July 1, 2007 (“Effective Date”)
and shall continue through the earlier of (i) June 30, 2009; (ii) the date CPS
receives written notice from Rosetta of immediate expiration of the New
Marketing Agreement on account of the first to occur of the following: (a) the
entry by a court of competent jurisdiction of a final, nonappealable order
avoiding the Sale Transaction as a fraudulent or similar transfer; or (b) the
Bankruptcy Court authorizing Calpine to reject the PSA in whole or in part,
unless Rosetta obtains a stay of the effect of such rejection order from a court
of competent jurisdiction, in which case, upon the entry of a final
nonappealable order authorizing Calpine to reject the PSA in whole or in part
(and, in either case, Calpine exercising its authority pursuant to such
rejection order, hereinafter, the “Term”).  The bold and capitalized terms used
in the prior sentence shall have the same meaning as defined by that certain
Partial Transfer and Release Agreement dated August 3, 2007.  Whether the
triggering events defined in subparts (ii) or (iii) above result in an
expiration shall be at Rosetta’s sole discretion, which discretion shall be
exercised and memorialized by the written notice of immediate expiration to CPS
(any such expiration to be effective on notice receipt).  At Rosetta’s option to
be exercised in writing at any time before expiration of the Term, CPS shall
provide “Transition Services” as more fully described in Schedule 11, thereafter
for an additional ninety (90) day period following the expiration of the Term in
addition to and under the same terms and conditions of this Marketing
Agreement.  Following any termination or expiration of this Marketing Agreement
for whatever reason, including during and following the final expiration of any
additional ninety (90) day Transition Services period for which Rosetta has
exercised its option, each Party shall remain subject to and comply with the
continuing obligation of confidentiality in Article 11 and the Audit and
Overpayment provisions of Article 5.  Upon expiration or termination of this
Marketing Agreement and the Transition Services period if so exercised, all
Services shall terminate except as otherwise specifically provided herein, and
each Party shall have no further access to or use of any programs or materials
utilized by the other Party in connection with this Marketing Agreement.  In the
event of a material failure of a Party to perform in accordance with the terms
of this Marketing Agreement or Schedule (“Non-Performing Party”) through no
fault of the other Party, the other Party (“Complaining Party”) shall have the
right to terminate this Marketing Agreement, subject to Rosetta’s option to
require CPS to provide Transition Services for an additional ninety (90) days
after any termination, if within twenty (20) days after Non-Performing Party’s
receipt of written notice from the Complaining Party, the Non-Performing Party
does not cure or commence and continuously maintain the cure of the performance
defects complained of in such written notice.  Any such termination shall be
effective on receipt of the complaining Party’s written termination notice to
the Non-Performing Party after the expiration of such cure period, unless
Rosetta exercises is option to require CPS to provide Transition Services, which
right shall survive any default of Rosetta.  The term “Sale Transaction” as used
in this Marketing Agreement shall mean the sale to Rosetta of ultimate ownership
and control of all or substantially all of the assets comprising Calpine
Corporation’s oil and gas business as provided for in the PSA.

2

--------------------------------------------------------------------------------


 
ARTICLE 3
DESIGNATION OF REPRESENTATIVES


CPS Authorized Representative and Rosetta Authorized Representatives shall be
identified on Schedule 10 of this Marketing Agreement and may be modified by the
relevant Party from time to time by notifying the other Party of changes in
writing executed by any officer of said Party.  The Rosetta Authorized
Representative may authorize additional Services to be performed hereunder or
may terminate Services.  A CPS Authorized Representative shall be authorized to
receive notice of a proposed amendment to the Services, or requests by Rosetta
for Services to be performed as per Schedule 9.  CPS personnel performing the
Services and Rosetta personnel shall freely communicate with one another related
to CPS’ performance of the Services and any additional Services as may be
requested or authorized by the Rosetta Authorized Representative; provided that
any Rosetta personnel having a performance issue with CPS will notify the CPS
Authorized Representative who shall then be responsible for resolving any issues
with the Rosetta Authorized Representative.

3

--------------------------------------------------------------------------------



ARTICLE 4
CHARGES AND TERMS OF PAYMENT


CPS shall charge Rosetta a monthly fee (the “Monthly Fee”) for the Services
provided pursuant to this Marketing Agreement to be paid monthly in
arrears.  The Monthly Fee shall be an amount equal to .5% of the “net proceeds”
actually received by Rosetta for the sale of all Rosetta Production during the
Term, as well as any ninety (90) day Transition Services period, if applicable,
excluding all actual charges and expenses incurred by Rosetta, including but not
limited to transportation, gathering, treating, blending, quality, treating or
processing fees, or similar charges, as well as expenses and charges for
postproduction compression fuel and line loss.  For further clarification, the
term “net proceeds” does not include deductions for any and all severance taxes
or similar taxes levied upon Rosetta Production, the Monthly Fee or extra
charges under this Marketing Agreement.  CPS will invoice Rosetta for the
Monthly Fee on or before the twenty-fifth (25th) day of each month following the
month of Service.  Rosetta shall either pay such invoices by the last business
day of the month or ten (10) days from the date of the invoice, whichever is
later, or net such payment from amounts due and payable to Rosetta resulting
from any monthly gas sales to Calpine Energy Services, L.P. (“CES”), Calpine
Corporation or any Calpine affiliate for the applicable month the Monthly Fee is
earned.  CPS agrees to provide Rosetta with detail and supporting documentation
for any extra charges pursuant to Schedule 9 as may be requested by a Rosetta
Authorized Representative and performed by CPS during any month during the Term
of this Marketing Agreement.


The aggregate total of the Monthly Fees for each of Year 1 (July 1, 2007 through
June 30, 2008) and Year 2 (July 1, 2008 through June 30, 2009) of this Marketing
Agreement (or as may be pro-rated for a partial year in the event the Term is
less than a two-year period) shall be subject to a $1 million minimum aggregate
annual floor (“Annual Fee Floor”) and a maximum aggregate annual cap (the
“Annual Fee Cap”) in an amount not to exceed the amounts set forth on the chart
below, which correspond to the actual annual volume of the Rosetta Production
invoiced with the Monthly Fee for that annual or pro rata period, expressed in
BTUs.  For purposes of the computation of the Annual Fee Cap, sales of oil
production shall be converted to MMBtu on the basis of one (1) barrel of oil
being equivalent to 6 MMBtu.


Annual Fee Cap
 
Annual Volume
 
(MMBtus)
$2,000,000
 
         0        thru
 
54,750,000
$2,500,000
 
54,750,001 thru
 
65,700,000
$3,000,000
 
65,700,001 thru
 
73,000,000
$3,500,000
 
73,000,001 thru
 
83,950,000
$4,000,000
 
83,950,001 thru
 
   unlimited


4

--------------------------------------------------------------------------------



The Parties shall “true up” or reconcile the aggregate total of the Monthly Fees
for each of Year 1 and Year 2 of the Marketing Agreement (or the pro rata
portion of such year in the event the Term is less than two years), and Rosetta
shall pay CPS any positive difference between the Annual Fee Floor and the
amount actually paid for that period or CPS shall pay Rosetta any positive
difference between the Monthly Fees actually paid for that period and the
applicable Annual Fee Cap  no later than the sixty (60) days following the
conclusion of Year 1 or Year 2 (or end of the Term if less than two years),
respectively.


In the event the Term is less than a two-year period, Rosetta shall pay CPS the
Annual Fee Floor less any undisputed Monthly Fees for the applicable year paid
by Rosetta to CPS.


ARTICLE 5
AUDITS AND OVERPAYMENTS


During the term of this Marketing Agreement and for a period of two (2) years
following expiration or termination of this Marketing Agreement (for whatever
cause), each Party shall have the right to audit the other Party’s books and
records for verification of the basis of any compensation paid or owed by
Rosetta to CPS hereunder, and in the event a Party determines that an adjustment
is needed, that Party shall invoice the other Party for any amount of
overpayment, underpayment or adjustment it determines to be owed (“Adjusted
Invoice”), any such Adjusted Invoice to include reasonable supporting
documentation. Except as to any portion of an Adjusted Invoice disputed in good
faith, the Party invoiced shall provide payment to the other Party within thirty
(30) days of receipt of the Adjusted Invoice of the undisputed amount for any
such overpayments, underpayments or adjustments. All Parties agree that each
Party shall have the right to set-off against any future payments owed under
this Marketing Agreement any undisputed portion of an Adjusted Invoice which is
not refunded within such thirty (30) day period.


ARTICLE 6
INDEPENDENT CONTRACTOR


It is understood and agreed that CPS is an independent contractor in the
performance of each and every part of this Marketing Agreement and that CPS’
employees shall not be deemed to be the employees of Rosetta.  Rosetta shall
have the right to inspect the performance of the Services to ensure satisfactory
completion thereof, it being distinctly understood that Rosetta is in no way
associated or otherwise connected with the actual performance and details of the
Services, as Rosetta is interested in and looking only to the end result to be
accomplished. CPS is solely and individually liable for all labor and expenses
in connection with rendering the Services.  Rosetta authorizes CPS to act as
it’s seller’s representative when performing the Services contracted for in this
Marketing Agreement in accordance with Rosetta Authorized Representative’s prior
written instructions in this regard.

5

--------------------------------------------------------------------------------



ARTICLE 7
MARKETING AGREEMENTS WITH THIRD PARTIES


All agreements between Rosetta and third parties shall be entered into in the
name of RROLP or RROLLC, as appropriate, executed by an authorized Rosetta
officer.  CPS is prohibited from buying or selling hydrocarbons, including
settling imbalances, processing elections, executing midstream and gathering
agreements on behalf of Rosetta without the prior written approval of a Rosetta
officer.


ARTICLE 8
NO WARRANTIES OR REPRESENTATIONS WITHOUT PRIOR APPROVAL


Unless expressly authorized in this Marketing Agreement or by prior written
authority, CPS shall have no authority to make warranties or representations on
behalf of or in the name of Rosetta and Rosetta shall have no authority to make
any warranties or representations on behalf of or in the name of CPS.


ARTICLE 9
TAXES


CPS shall be responsible for payment of all taxes arising out of or associated
with its remuneration earned in connection with this Marketing Agreement,
including without limitation, CPS’ federal, state and local income tax, social
security tax, unemployment insurance tax, and any other taxes or business
license fees required of any nature whatsoever.  Rosetta shall be responsible
for payment of all taxes arising out of or associated with Rosetta Production
and its business activities.  In performing the Services, specifically those
pursuant to the attached Schedule 3, CPS will provide information it maintains
to assist Rosetta in the preparation and payment of all applicable severance or
similar taxes attributable to Rosetta Production.


ARTICLE 10
LIABILITY AND INDEMNITY


CPS shall not be liable for any action taken or omitted to be taken by it under
or pursuant to this Marketing Agreement if done in a commercially reasonable
manner so as to satisfy CPS’ obligations hereunder and reasonably believed by
CPS to be in accordance with the Rosetta Authorized Representative’s prior
written direction.  Rosetta shall indemnify and hold harmless CPS from and
against any and all third-party claims, liens, demands, causes of actions or
expenses arising out of, or incidental to, the operations under this Marketing
Agreement when arising out of the joint or concurrent negligence of CPS and
Rosetta, except to the extent the same arises out of or is in connection with
CPS’ willful misconduct, sole or gross negligence.  If Rosetta or CPS receives a
claim or demand related to this Marketing Agreement, Rosetta or CPS shall notify
the respective other Party promptly in writing and give such Party all available
information and assistance to evaluate, defend and settle such claim.  Rosetta
shall defend each claim asserted and suit brought involving any matter for which
Rosetta has an obligation to indemnify CPS hereunder, Rosetta shall be entitled
to select and retain defense counsel of its choosing in such circumstances, and
Rosetta shall pay all costs, expenses and attorney fees incidental thereto and
all judgments resulting therefrom.  If it is determined that Rosetta is not
obligated to indemnify CPS, CPS will fully reimburse Rosetta for all costs and
expenses, including attorneys fees and judgments.  CPS shall have the right, at
its option and sole expense, to participate in the defense of each such claim or
suit without relieving Rosetta of any obligations hereunder.

6

--------------------------------------------------------------------------------



ANY STATUTORY LIMITATIONS NOW OR HEREAFTER IN EFFECT WHICH AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE INDEMNIFICATION PROVISIONS IN THIS MARKETING AGREEMENT
ARE MADE A PART HEREOF IN THE RESPECTIVE JURISDICTION WHERE THE STATUTE APPLIES
AND ANY SUCH STATUTORY LIMITATIONS SHALL OPERATE TO AMEND THE INDEMNITY
PROVISIONS HEREOF TO THE MINIMUM EXTENT NECESSARY TO BRING SUCH PROVISIONS INTO
CONFORMITY WITH THE REQUIREMENTS OF THE STATUTE. SO MODIFIED, THE INDEMNITY
PROVISIONS OF THIS CONTRACT SHALL CONTINUE IN FULL FORCE AND EFFECT.


ARTICLE 11
CONFIDENTIALITY


Except to the extent (i) required (through deposition, interrogatory, request
for production, subpoena, civil investigative demand or similar process) by a
court or regulatory order, (ii) as required by CPS’ financial advisor,
investors, or bankers who need to know such information, or (iii) expressly
agreed to in writing by Rosetta, CPS and its representatives agree to keep
confidential all information, including pricing and any data collected
hereunder.  Such confidentiality obligation shall continue during the term of
this Marketing Agreement and for a period of two (2) years following the
expiration or termination of this Marketing Agreement.  In the event that CPS is
required, in the manner specified above, to disclose any confidential
information, CPS shall provide prompt oral notice followed by written notice to
Rosetta so that Rosetta may timely seek a protective order or other appropriate
remedy.  In the event that such protective order or other remedy is not
obtained, CPS agrees (i) to furnish such information and (ii) to exercise
commercially reasonable efforts to obtain assurance and available protection to
ensure that confidential treatment will be accorded such confidential
information.


Notwithstanding the foregoing, confidential information shall not include: (i)
information which subsequently becomes, after disclosure, part of the public
domain through no act or omission of CPS; (ii) information which was, prior to
disclosure, already in CPS’ possession and was not acquired, directly or
indirectly, from a third party who, to CPS’ knowledge, is under an agreement or
fiduciary obligation of confidentiality to Rosetta; and (iii) information which
is subsequent to disclosure, lawfully and independently obtained by CPS, to its
knowledge, from a third party who is lawfully in possession of such information
and who is not under an agreement or fiduciary obligation of confidentiality to
Rosetta with respect to such information, all to CPS’ knowledge.  CPS, as an
affiliate of Calpine Corporation and CES, expressly acknowledges and agrees that
all property, production, pricing or other information received from Rosetta,
resulting from performance of services under this Marketing Agreement is
proprietary and must kept strictly confidential, and CPS agrees that it will not
share any of this information with any of its affiliates or use it for any
purpose other than executing its duties hereunder.

7

--------------------------------------------------------------------------------



ARTICLE 12
MISCELLANEOUS


Compliance with Laws, Permits, and License Requirements.  Each Party shall, at
its sole cost and expense, comply with all federal, state and local laws
applicable to its performance hereunder and shall procure all applicable
licenses and permits necessary for the fulfillment of its obligations under this
Marketing Agreement.


Assignment.  No Party may assign any rights or obligations under this Marketing
Agreement, without the prior written consent of the other Party who shall have
the sole discretion of denying such assignment(s) for any reason, provided that
an assignment may be made by any Party to an affiliate without such prior
approval.  This Marketing Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective permitted successors and
assigns.  In the event that any Party shall sell all or substantially all of its
assets or transfer all or a majority of its ownership to a non-affiliated third
party (or otherwise relinquish voting control), it shall promptly provide notice
to the other Parties and the other Parties shall have the option to terminate
this Marketing Agreement on sixty (60) days written notice to such Party,
provided notice is given within ninety (90) days from the date the notice is
received of such transfer.  If such notice is not given within such ninety (90)
days, the other Parties forfeit their right to terminate.


Non-Waiver.  A waiver by Rosetta or CPS of any breach of any covenant, condition
or provision (whether expressed, implied or otherwise) herein contained shall
not be taken to be a waiver of any subsequent breach of the same or any other
covenant, condition or provision.


Merger of Marketing Agreement.  This Marketing Agreement is an integrated
Marketing Agreement and contains the entire agreement regarding matters herein
between the Parties.  No representations, warranties or promises have been made
or relied upon by any Party hereto other than as set forth herein.  This
Marketing Agreement supersedes and controls any and all prior communications
between the Parties or their representatives relative to matters contained
herein.  Any changes, modifications, or additions to this Marketing Agreement or
any Exhibit or Schedule attached thereto shall be made by mutual consent in
writing and signed by all Parties.  To the extent there is any inconsistency
between this Marketing Agreement and that certain Partial Transfer and Release
Agreement dated August 3, 2007 (the “Partial Transfer and Release Agreement”),
by and between CPS and certain of its affiliates, on the one hand, and Rosetta,
its parent, and certain of its affiliates, on the other, the Partial Transfer
and Release Agreement shall control.

8

--------------------------------------------------------------------------------



Notices.  Except as otherwise provided herein, all notices, requests, consents
or demands (collectively, “Notices”) hereunder, other than day-to-day routine
communications, shall be in writing and shall be delivered by U.S. mail,
certified, return receipt requested, or by personal delivery, or by overnight
carrier, or by facsimile to the following addresses:


All notices shall be delivered to:


As to CPS:
As to Rosetta:
Calpine Producer Services, L.P.
Rosetta Resources Operating LP
Attn: Contract Administration
Attn: Marketing Department
717 Texas, Suite 1000
717 Texas, Suite 2800
Houston, Texas 77002
Houston, Texas 77002
Fax: (7 13) 830-8751
Fax: (713) 335-4136



With copies of notices relating to accounting delivered to:


As to CPS:
As to Rosetta:
Calpine Producer Services, L.P.
Rosetta Resources Operating LP
Attn: Accounting
Attn: Marketing Department
717 Texas, Suite 1000
717 Texas, Suite 2800
Houston, Texas 77002
Houston, Texas 77002
Fax: (713) 830-8749
Fax: (713) 335-4186



With copies of notices relating to confirmations delivered to:


As to CPS:
As to Rosetta:
Calpine Producer Services, L.P.
Rosetta Resources Operating LP
Attn: Deal Clearing
Attn: Marketing Department
717 Texas, Suite 1000
717 Texas, Suite 2800
Houston, Texas 77002
Houston, Texas 77002
Fax: (713) 830-8868
Fax: (713) 335-4197



Any Party may change its address by written notice to the other Party.  Unless
otherwise provided, all written notices called for in this Marketing Agreement
shall be effective upon receipt.  Routine communications shall be considered as
delivered when mailed.  A copy of all communications of a Party sent by
facsimile (other than routine communications) shall be sent by U.S. mail,
certified, return receipt requested, or by personal delivery or by overnight
carrier to the other Party; provided that failure to so confirm such facsimile
communication shall not invalidate the communication given by facsimile assuming
delivery is otherwise verified.


No Third Party Benefits.  Nothing in this Marketing Agreement shall be construed
to create a duty to, any standard of care with reference to, or any liability to
any person not a Party to this Marketing Agreement.

9

--------------------------------------------------------------------------------



Limitation of Liability.  In no event will any Party be liable for any lost or
prospective profits or any other incidental, consequential, punitive, exemplary
or indirect losses or damages in tort, breach of contract or otherwise arising
from or relating to this Marketing Agreement.


Notwithstanding anything in this Marketing Agreement to the contrary, CPS’
maximum exposure under any claim of damages, liability or indemnification under
contract, tort, warranty, strict liability or any other legal theory shall be
limited to the fee for services actually received by CPS under this Marketing
Agreement as of the date of such claim.


Counterparts.  This Marketing Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Any executed counterpart
transmitted by facsimile or similar transmission by any Party shall be deemed an
original and shall be binding upon such Party.


Governing Law.  This Marketing Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, not including, however, any of
its conflicts of law rules that would make applicable the laws of any other
jurisdiction.


Dispute Resolution.  Each Party shall designate in writing to the other Party a
representative who shall be authorized to resolve any dispute arising under this
Marketing Agreement in an equitable manner and, unless otherwise expressly
provided herein, to exercise the authority of such Party to make decisions by
mutual agreement.


If such designated representatives are unable to resolve a dispute under this
Marketing Agreement, such dispute shall be referred by each Party’s
representatives, respectively, to a senior officer designated by CPS and a
senior officer designated by Rosetta for resolution upon five (5) days written
notice from either Party.  Any dispute that may arise in connection with this
Marketing Agreement which cannot be resolved within thirty (30) days following
submission to senior officers shall be settled by arbitration in accordance with
this section of the Marketing Agreement as further specified below.


After the expiration of the thirty (30) day period described in this section,
either Party may submit such dispute to binding arbitration pursuant to the
rules of the American Arbitration Association (“AAA”).  The process shall be
initiated by either Party delivering to the other a written notice requesting
arbitration, with the other Party to respond to such request within ten (10)
business days. The Parties shall select a single arbitrator with knowledge of
and over five (5) years of professional experience in connection with similar
transactions and who has not previously been employed or retained by either
Party and who does not have a direct or indirect interest in either Party or the
subject matter of the arbitration. Such arbitrator shall either be mutually
agreed by the Parties within thirty (30) days after written notice from either
Party requesting arbitration, or failing agreement, shall be selected under the
expedited rules of the AAA.  Such arbitration shall be held in Houston, Texas,
or in any other mutually agreed upon location.  The rules of the AAA shall apply
to the extent not inconsistent with the rules herein specified.  The arbitration
shall be conducted according to the following procedures: (a) the arbitration
hearing shall commence no later than thirty (30) days after the selection of the
arbitrator, (b) not later than seven (7) days prior to the hearing date set by
the arbitrator each Party shall submit a brief detailing its factual and legal
position and a final offer for settlement of the dispute including a dollar
amount, if appropriate, (c) the hearing shall be conducted on a confidential
basis without continuance or adjournment, (d) the arbitrator shall be limited to
selecting only one of the two offers or, if applicable, one of the dollar
amounts submitted by the Parties, (e) each Party shall divide equally the cost
of the arbitrator and the hearing and each Party shall be responsible for its
own expenses and those of its counsel and representatives, and (f) evidence
concerning the financial position of the Parties, any offer made or the details
of any negotiation prior to arbitration and the cost to the Parties of their
representatives and counsel shall not be permissible.  The award of the
arbitrator shall be made no later than thirty (30) days after the date of
closing of the hearing, or if oral hearings have been waived, after the date of
transmitting the final statements and proof to the arbitrator; provided,
however, that in no event shall any award be made later than one hundred and
twenty (120) days after the date of the original demand for arbitration
hereunder.  The arbitrator shall be required to render a reasoned decision
accompanying any award.  The decision of the arbitrator shall be final and
binding on the Parties, enforceable in any state or federal court, and shall not
be appealed by either Party.

10

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein, and regardless of any
procedures or rules of the AAA, it is expressly agreed that the following shall
apply and control over any other provision in this section of the Marketing
Agreement:


i.
The arbitrator shall have no authority to award punitive damages or attorneys’
fees.



ii.
The Parties may, by written agreement signed by both Parties, alter any time
deadline, location(s) for meeting(s), or procedure outlined in this section of
the Marketing Agreement or in the AAA rules.



iii.
Time is of the essence for purposes of the provisions of this section of the
Marketing Agreement.



iv.
Either Party may seek a restraining order, temporary injunction, or other
provisional judicial relief if the Party in its sole judgment believes that such
action is necessary to avoid irreparable injury or to preserve the status quo
(the “Temporary Relief”), and the Parties agree that such Temporary Relief may
be sought in any court with appropriate jurisdiction.  The Parties will continue
to participate in good faith in the procedures despite any request for
provisional relief.



11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Marketing Agreement as of the
date first above written.




ROSETTA  
CPS  
       
ROSETTA RESOURCES OPERATING LP  
CALPINE PRODUCER SERVICES, L.P.  
   
by its general partner, CPN Energy Services, G.P., Inc.  
               
By:
/s/ Chad Driskill  
By:
/s/ Jeffrey Kinneman     Vice President, Marketing                    
Name:
Chad Driskill  
Name:
Jeffrey Kinneman          
Date:
8/3/07  
Date:
8/3/07  





ROSETTA RESOURCES OFFSHORE, LLC  
       
By:
/s/ Chad Driskill     Vice President, Marketing      
Name:
Chad Driskill      
Date:
8/3/07  



12

--------------------------------------------------------------------------------


 
EXHIBIT A


TO MARKETING AGREEMENT DATED _____________
BETWEEN ROSETTA AND CPS




LIST OF PROPERTIES TO BE MARKETED - ROSETTA PRODUCTION


PIPELINE
METER REF.
DESCRIPTION
CPNPL
7058 etal
TB Compress/Deterding CS/Emigh etal
CPNPL
7058
TB Compress.
PG&E
Various
Emigh/Anderson/Hamilton etal
PG&E
02415, 02419 etal
Davis/Halsey/Triton/Anderson/Lyra
CPNPL
Various
Wineman and Faultless Farms, Montis Niger wells
SOUTHERN STAR
13144-490
Kitzmiller etal (Waverly-Berry)
BC/CHEY PLAINS
485685
Republican Field--Adler Creek
BC/CHEY PLAINS
SRC
Republican Field--S. Rattlesnake Creek
KM INTERSTATE
998577
Republican Field--Niobrara
RED DESERT
91591317
Barrel Springs 1-2-16-94
ENTERPRISE
88023
San Juan, N.M. Wells--Tsah Tah
DEFS
706962
Sears #1
DEFS
C2012600 11
Cargo 1-4
DEFS
C2028500 11
Maring 1-4
DEFS
C2021000 11
Hall 1-33
NGPL
901557
Pooling Pt-Midcont--Pierce
ONEOK
1000755162
Winn-Lee #1
ONEOK
100755358
Moore 2-20
ONEOK
100756998
Jenkins #1
CERRITO
243053
Cerrito CP (Barnes Est. Wells)
DEFS
861014513
JC Martin 6 (Killiam, Opr.)
DEIN
861021900
Schwarz, E.H. 12 CP
DEIN
861025300
SJ Martin/McK CP
DEIN
861026513
Moritas CP
DEIN
861031313
Volz-Martin CP
EPGT - TETCO
803545
Martinez CP
HPL
098-5155
LaPerla CP
HPL
098-6763
Pena
LOBO P/L
197-12-180 etal
Bruni/Rottersman/Bruni S. CP's
DCP (DEIN)
861031213
J C Martin CP + Mayers GJM
KMTP--WD
41064
Billings Ranch--SCR/Stan/Juan/Beccero
EPGT
803492
EOG Benavides
EPGT
803490
EOG Staggs #1
EPGT
803492
EOG Benavides
EPGT
803490
EOG Staggs #1
EPGT
443455
EOG Valley #1 (Shell C1)
EPGT
803492
EOG Benavides


13

--------------------------------------------------------------------------------


 
PIPELINE
METER REF.
DESCRIPTION
KMTP
11411
Moglia--Tiffany Fld--EOG
VINTAGE/CHANNEL
Chan 016355
State Tract 100/Baytown
DEFS
02AT70170706
McCutchen
DEFS
48850-00
Lance 2,3,4,5
DEFS
93592-0
Lance B #6
DEFS
93799-00
Lance #1
DEIN
77246
G.W. Brown U-1/L-1
DEIN
861004108
Trevino A-1
DEIN
871004701
Clayton Rnch--Blocks 76,85,86
DEFS
41626
Cranek #1
HCGS-COPANO
121
Ammann B-1 CP
HCGS-COPANO
168 & 71
Danklefs CDP/Waligura CDP
KMSTP
29-255-08
Hubberd, EE #1 & #2
KMTP
853
Haynes Est. 7
KMTP
905796
Cal Gas Plt Out--Bennett St.
KMTP
012
King Ranch--Dunn-Peach
TETCO
72794
Champion #1
ATMOS
03549400
A.E. Murray #2
SNG
PSNG1982
Main Pass 118
TRANSCO
14--Sta. 65
E Cam 89
TRUNKLINE
85000
S. Pelto 17
HIOS/ANR
14861
High Island A-442
TRANSCO
TBD
Sabine Lake Wells
TETCO
 
South Timbalier 235



14

--------------------------------------------------------------------------------


 
SCHEDULE 1


SERVICES RELATED TO ROSETTA PRODUCTION




1.
CPS shall receive volumetric data available for Rosetta Production volumes from
Rosetta production department, and at Rosetta’s sole option using Rosetta’s
Production Access system (“PAS”) except with respect to new wells having no
production history, and assist Rosetta’s production department in assessment of
Rosetta Production volumes, by comparison to historical sales volumes and
regular communication as needed for accurate nomination of Rosetta Production.



2.
CPS shall sell trade and/or market Rosetta Production on a spot or term basis in
accordance with the directions of Rosetta Authorized Representatives.  CPS shall
provide services related to the sale of such Rosetta Production including:
nominating, scheduling, balancing and other customary marketing services.  The
terms and conditions of the sales agreements for Rosetta Production shall be
negotiated by CPS utilizing commercially reasonable efforts to obtain the most
favorable terms beneficial to Rosetta, and shall be subject to Rosetta’s prior
written approval.



3.
CPS will assist Rosetta in reducing post-production midstream charges and
expenses such as gathering, treating, dehydration, blending, processing,
compression and transportation associated with any sale of Rosetta Production so
as to maximize the value of Rosetta Production at the wellhead or the central
delivery point(s) for that area.  CPS shall seek out other opportunities to
increase Rosetta Production values through competitive pricing and enhancements
such as gas processing upgrades, and shall be subject to Rosetta’s prior written
approval



4.
The sales agreements for Rosetta Production and all post-production midstream
agreements for Rosetta Production shall be executed by Rosetta on a form that
has been previously approved by Rosetta.  All executed sales agreements for
Rosetta Production shall include a provision requiring that all payments to be
made thereunder shall be made directly to Rosetta, 717 Texas, Suite 2800
Houston, Texas 77002, or an account designated by Rosetta.



5.
As to any and all potential buyers to whom CPS markets Rosetta Production, CPS
shall make commercially reasonable investigation of their creditworthiness, and
once CPS has performed and documented such investigation, CPS shall present such
information to Rosetta.  At such time as the credit information is presented to
Rosetta, Rosetta shall in its sole judgment make a determination as to a credit
amount to be allowed related to the specific counterparty.  Rosetta shall notify
CPS of such credit amount or security requirement for the specific counterparty
and transaction.  After such approval or security has been received by Rosetta
from CPS or the counterparty, CPS shall bear no further responsibility or
liability hereunder should any such buyer become insolvent or fail to make
payment for such Rosetta Production sold by CPS on behalf of Rosetta, as long as
CPS has not exceeded the pre-established credit limit.  Such creditworthiness
documentation is to be retained by the Parties and periodically updated as
determined by the Parties based on its own good business practices as long as
CPS continues to sell Rosetta Production to such buyer(s).



6.
The ownership, operation and costs associated with Rosetta-owned or controlled
facilities from and through which Rosetta Production is delivered shall remain
with Rosetta, and CPS shall have no authority or liability with respect to such
facilities; provided however, that the buyers arranged by CPS for the Rosetta
Production will be responsible for paying for all fees and costs beyond the
delivery point for the Rosetta Production.  Title to all Rosetta Production
shall remain with Rosetta through the respective delivery points for Rosetta
Production to the respective buyers under all executed sales agreements for
Rosetta Production.


15

--------------------------------------------------------------------------------



SCHEDULE 2


SERVICES RELATED TO INFORMATION ACCESS




1.
CPS shall make available to appropriate Rosetta employees, secure access to CPS’
online Producer Control Center (“PCC”), including all updates and improvements
to better serve Rosetta’s needs (e.g., tabs for scanned documents, reformatted
reports, etc.); provided however, that Rosetta will be responsible for providing
accurate information to CPS if required in relation to such reports (e.g., PAS
to use same field and well identification as Excalibur Well Master).  Nothing
herein shall be construed to grant Rosetta access to CPS’ EMS program.



2.
CPS shall assist in the training of these Rosetta employees and their use of PCC
and CPS’ other systems, programs and reports so Rosetta receives the expected
Services. Similarly Rosetta will familiarize CPS employees with Rosetta’s
systems and programs.



3.
CPS shall provide necessary and pertinent information from CPS’ systems,
programs and other reports to facilitate the recording and booking of revenues
by Rosetta, including providing electronic links to Rosetta’s Excalibur
accounting system.


16

--------------------------------------------------------------------------------



SCHEDULE 3


MEETINGS, SCHEDULES AND REPORTING




1.
CPS will provide written or electronic confirmations on all transactions each
month to Rosetta within 10 working days following the first gas flow day of each
month.



2.
CPS will provide a spread sheet each Monday that includes meters that have firm
gas sales contracts or hedge positions related to such meters.  The spreadsheet
will identify daily gas sales as compared to each firm contract or hedge
position, cumulative sales, and cumulative excess or shortfall.



3.
Each month prior to bidweek CPS will meet with Rosetta to determine sales
strategy and production to be included in bid solicitations for following sales
month.



4.
During bidweek and prior to sending out bid solicitations CPS will provide a
copy of the Bid solicitation to Rosetta for their prior written approval of
volumes and counterparties.



5.
After monthly bid process is completed, CPS will provide a summary of the bid
results including each counterparties bid terms and credit rating.


17

--------------------------------------------------------------------------------



SCHEDULE 4


SERVICES RELATED TO CONTRACT ADMINISTRATION




1.
CPS shall assist Rosetta in preparing and negotiating for Rosetta’s approval and
execution, and administering, all sales agreements for Rosetta Production and
all post-production midstream agreements for the gathering, transportation,
processing, dehydrating, treating, blending, and/or compressing of Rosetta
Production.



2.
CPS shall perform all required nominations and flow schedules based on
historical daily flows, well maintenance information from Rosetta and pipeline
capacity constraints, if any, with the goal of avoiding imbalance penalties as
much as possible.



3.
Rosetta shall be liable for all pipeline imbalances existing that relate to
Rosetta Production.



4.
CPS shall monitor and manage pipeline imbalances and report on the status of
pipeline imbalances at least monthly or more frequently as requested by Rosetta.



5.
CPS shall account for the sale of all hydrocarbons associated with all Rosetta
Production and shall actualize volumes in accordance with pipeline statements.



6.
CPS shall assist Rosetta with the review and resolution of post-production
midstream agreement rate discrepancies.



7.
CPS shall track all derivative and hedge transaction as provided by Rosetta to
verify physical sales coverage related to Rosetta’s derivative positions.


18

--------------------------------------------------------------------------------



SCHEDULE 5


SERVICES RELATED TO ROYALTY ISSUES




1.
For all sales of Rosetta Production, CPS shall keep proper records reflecting
price paid, market price in the area at the time and place of sale, and bids
from third party sellers and purchasers to substantiate that the price paid was
equivalent to fair market value when taking into consideration all appropriate
adjustments.  CPS shall print the appropriate bids, including commodity price
and basis differential, that are posted on Intercontinental Exchange at the time
of the sale and shall keep all records for a period of five (5) years from the
beginning of the month after the month of sale, or for so long thereafter as a
dispute, investigation, court action, or regulatory action commenced within such
five (5) years may exist.  CPS shall not be requested to dispense royalty
payments to Rosetta royalty owners or working interest owners but does agree to
provide accurate and timely detail, documentation and other information to
assist Rosetta’s proper calculation and payment of all royalties owed in
connection with Rosetta Production.


19

--------------------------------------------------------------------------------



SCHEDULE 6


SERVICES RELATED TO PAYMENT FROM
PURCHASERS OF ROSETTA PRODUCTION




CPS will undertake the following remittance duties:


1.
CPS shall prepare and send invoices to all buyers of Rosetta Production.



2.
CPS shall work with Rosetta to reconcile accounts receivable for all Rosetta
Production.



3.
CPS will aide in managing Rosetta’s collateral account.



4.
CPS shall work with Rosetta to help ensure that the buyers pay all
post-production midstream charges and expenses after the delivery point for each
sale. If the delivery point is not at the wellhead, but instead is at the
central delivery point, CPS will provide the documentation establishing that the
sales price net of the applicable post-production midstream charges and expenses
from the wellhead to such central delivery point is greater than or equal to the
sales price at the wellhead


20

--------------------------------------------------------------------------------



SCHEDULE 7


SERVICES RELATED TO ROSETTA WORKING INTEREST OWNERS




1.
CPS shall provide available daily sales volume estimates to Rosetta working
interest owners taking in kind, when requested to do so by Rosetta land
department, provided CPS has been furnished with the proper working interest
percentages and addresses by Rosetta land department.


21

--------------------------------------------------------------------------------



SCHEDULE 8


SERVICES RELATED TO PRICING AND CREDIT ISSUES




1.
CPS will make commercially reasonable efforts to stay aware of credit issues
involving Rosetta markets, and will advise Rosetta if and when the credit of
their markets is under scrutiny.  CPS will ensure that Rosetta only sells to
markets approved by Rosetta based on its investigation and analysis pursuant to
Schedule 3.



2.
CPS shall assist Rosetta with market pricing, basis, and other price adjustments
for the purpose of reserve evaluation or the exploration or acquisition of new
reserves. CPS shall provide information on all post-production midstream charges
and expenses, including, without limitation, gathering, dehydration, blending,
treating, processing, compression, and transportation costs in new areas.



3.
CPS shall assist Rosetta with the assessment of market options and maintain open
communication with Rosetta in an attempt to exchange timely information so that
Rosetta can seek to receive the best price available at the time all Rosetta
Production is sold, keeping in mind the volume, location and financial stability
of Rosetta’s markets.



4.
CPS shall provide Rosetta daily market back up and sales information to assist
with pricing claims adjudication brought by working interest or royalty owners.



5.
CPS shall assist Rosetta with physical gas sales to seek to maximize profits
from Rosetta hedging activity.


22

--------------------------------------------------------------------------------





SCHEDULE 9


HOURLY RATE FOR ADDITIONAL SERVICES




1.
$140.00 per hour for entire 2 year period—July 1, 2007 through June 30, 2009.


23

--------------------------------------------------------------------------------





SCHEDULE 10


AUTHORIZED REPRESENTATIVES




Rosetta Authorized Representatives:


J. Chad Driskill
Nellie Don Evans
David Cravens




CPS Authorized Representatives:

24

--------------------------------------------------------------------------------



SCHEDULE 11


TRANSITION SERVICES




1.
Transfer all Nomination and Scheduling responsibilities including access to
nomination sites, passwords, and information.



2.
Help Train schedulers on gas scheduling for each pipeline or gathering system as
needed.

 
3.
Issue Notification to and help transfer contact information on all pipelines,
purchasers and other counterparties.

 
4.
Copy of all hard and electronic historical information, payment information,
remittance, and sales volume.



5.
Work with Rosetta to transfer current confirms and trade information into
Rosetta information management system.



6.
Work with Rosetta accounting to transfer over mid- and back office function
including billing and reconciliation.

 
7.
Generate list of counterparties and contact introductions.

 
 
25

--------------------------------------------------------------------------------